      Case 2:17-cr-00241-JCZ-JVM Document 247 Filed 11/07/20 Page 1 of 2

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                 CRIMINAL NO. 17-241
 VERSUS                                                   SECTION "A"
 IRVIN MAYFIELD                                           VIOLATION:
 RONALD MARKHAM



                                           NOTICE
            COURTROOM PROTOCOL DURING COVID-19

Before arriving at the courthouse:

All hearing participants must notify Judge’s chambers (504) 589-7590 on the
morning of the hearing if answering yes to any of the following questions.

1) In the past 48 hours, have you had any signs or symptoms of fever, such as chills,
sweats, feeling “feverish” or having a temperature that is elevated for you of 99.5F or
greater?

2) Have you experienced any of the following symptoms in the last 48 hours:
Cough, shortness of breath, or chest tightness; Sore throat or unexplained loss of
smell/taste; Diarrhea, nausea or vomiting?

3) In the last 14 days have you:
Traveled outside of the United States?
Been in contact with anyone who has a confirmed COVID 19 diagnosis?
Been notified that you may have been exposed to COVID 19?
Been exposed to anyone that has an open COVID 19 test?

In the courthouse:

1. Face masks must be worn at all times. A minimum social distance of six feet should
be maintained. Counsel must have their temperature screened at the entrance to the
courthouse.

2. Upon arrival, Counsel must proceed directly to the courtroom.

3. Following their hearing, Counsel are respectfully requested to depart the courtroom
and Courthouse. Of course, masks must be worn during this time.


In the courtroom:
      Case 2:17-cr-00241-JCZ-JVM Document 247 Filed 11/07/20 Page 2 of 2

1. Face masks must always be worn except if it is determined that vocal clarity is
diminished. Social distancing must be observed.

2. Plexiglass shields have been installed in the Courtroom.

3. Counsel are strongly encouraged to avoid unnecessary handling of items in the
courtroom. Hand sanitizer and Kleenex will be available in the courtroom. Counsel
should apply hand sanitizer prior to adjusting any microphone or using the evidence
presentation equipment.

4. All high-touch surfaces, including but not limited to, chairs, tables, podiums, door
handles, etc., will be wiped down and disinfected both before and after hearings.


                                   ISSUED ON THE DIRECTION OF THE COURT
                                   James Crull, Deputy Clerk
